Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-9 and 16-17 in the reply filed on August 30th, 2021 are acknowledged. Claims 1, 9, 16 and 17 have been amended. Claims 10-15 and 18-19 are withdrawn from consideration as being directed to non-elected subject matter. Claims 1-19 are pending.
Action on merits of claims 1-9 and 16-17 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kum (US 2014/0175394, hereinafter as Kum ‘394) in view of Ryu (US 2016/0178945, hereinafter as Ryu ‘945).
Regarding Claim 1, Kum ‘394 teaches a manufacturing method of a display substrate, the display substrate (Fig. 3, (120); [0046]) being divided to have a non-pixel region and a color pixel region, the manufacturing method of the display substrate comprising: 
forming a thin film transistor (TFT) (Td and Ts; [0046]) on a base substrate (120) in the non-pixel region (the thin film transistor’s region is the non-pixel region) ; 
forming a passivation layer (134; [0052]) on the TFT; forming a color filter (136; [0052]) on the passivation layer in the color pixel region; 
forming a planarization layer (138; [0053]) on the passivation layer (134) and the color filter (136); thinning a thickness of a portion of the planarization layer (see para. [0053] located in the color pixel region; and 
forming a display electrode (140; [0054]) on the planarization layer (138) and connecting the display electrode to a drain electrode (132; [0048]) of the TFT through a via hole (139).  
	Thus, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness of the portion of the planarization layer located in the color pixel region is smaller than a thickness of a portion of the planarization layer located in the non-pixel region; the portion of the planarization layer located in the color pixel region is thinner planarization layer and a thickness of a portion of the planarization layer located in the non-pixel region is in a range from 0 µm to 1.5 µm”.
However, Ryu ‘945 teaches the thickness of the portion of the planarization layer (Fig. 3, (10); [0053]) located in the color pixel region is smaller than a thickness of a portion of the 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of a portion of the planarization layer located in the non-pixel region is in a range from 0 µm to 1.5 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A person of ordinary skills in the art is motivated to have the thickness of a portion of the planarization layer located in the non-pixel region is in a range from 0 µm to 1.5 µm in order to improve the performance of the light emitting diode (OLED) device.
 
	Regarding Claim 2, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a completely-retained region, a partly-retained region and a non-retained region, the partly-retained region being corresponding to the color pixel region, and the non-retained region being corresponding to an area of the drain electrode; masking and exposing the planarization material thin film by using a halftone mask; and developing the planarization material thin film upon exposing to form the planarization layer”.  
In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 3, Kum ‘394 teaches forming a first via hole (139; [0053]) in an area on the planarization layer (138) corresponding to the drain electrode (132), wherein forming a passivation layer (134) on the TFT comprises: forming a passivation material film (134) on the TFT, forming a display electrode (140) on the planarization layer comprises: performing a single patterning process to the passivation material film to form a second via hole below the first via hole, with the remaining portion of the passivation material film constituting the passivation layer; forming a transparent conductive material film (see para. [0059]) on the planarization layer in the first via hole and the second via hole; and performing a single patterning process to the transparent conductive material film to form a pattern of the display electrode (140), connecting the display electrode (140) to the drain electrode (132) through the first via hole and the second via hole.  

Regarding Claim 4, Kum ‘394 teaches forming a first via hole in an area on the planarization layer corresponding to the drain electrode (132), wherein forming a passivation layer on the TFT comprises: forming a passivation material film (134) on the TFT; and 

Regarding Claim 5, Kum ‘394 teaches the display substrate is an organic light-emitting diode (OLED) substrate (see para. [0046]), the display electrode is an anode, and the manufacturing method of the display substrate further comprises: forming a pixel defining layer (144; [0062]) on the planarization layer (138), the pixel defining layer being provided with several receiving holes, and the receiving holes being disposed corresponding to the display electrode (140); forming an organic light-emitting layer (146; [0063]) in the receiving holes; forming a cathode (148; [0064]) on the organic light-emitting layer (146); and forming a protective substrate (156; [0068]) on the cathode.  

Regarding Claim 7, Kum ‘394 teaches a white pixel region (see para. [0074] and [0096]).

Regarding Claims 8 and 16, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a difference between a thickness of a portion of the 
 However, it has been held to be within the general skill of a worker in the art to have a difference between a thickness of a portion of the planarization layer located in the non-pixel region and a thickness of a portion of the planarization layer located in the color pixel region is in a range from about 2 µm to about 3 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claims 9 and 17, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a thickness of a portion of the planarization layer located in the non-pixel region is in a range from about 3 µm to about  3.5 µm”
However, it has been held to be within the general skill of a worker in the art to have the thickness of a portion of the planarization layer located in the non-pixel region is in a range from 3 µm to 3.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kum ‘394 and Ryu ‘945 as applied to claim 1 above, and further in view of Yamazaki (US 2014/0042443, hereinafter as Yama ‘443).
Regarding Claim 6, Kum ‘394 teaches the display substrate, the display electrode (140) is a pixel electrode.

However, Yama ‘443 teaches a liquid crystal display (LCD) substrate (Fig. 4, [0097]); and forming a protective layer (158; [0132]) on the pixel electrode (121; [0132]); and forming an alignment layer (156; [0132]) on the protective layer.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kum ‘394 and Ryu ‘945 by having a liquid crystal display (LCD) substrate; and forming a protective layer on the pixel electrode; and forming an alignment layer on the protective layer for the purpose of providing a liquid crystal display device (see para. [0091]) as suggested by Yama ‘443.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 16-17, filed on 08/30/2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829